In re Jones, George; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. A, No. 245-982; to the Court of Appeal, Fourth Circuit, No. 2011-K-1337.
The application is transferred to the district court with instructions to the district judge to act on relator’s motion or order for probation and imposition of a suspended sentence as relator shows by Inmates’ Request for Legal/Indigent Mail receipt that the application was submitted on or about June 17, 2011. The district court is ordered to provide this Court with a copy of its judgment.